        Case 3:17-cr-00013-HDM-WGC Document 45 Filed 09/14/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATE BERRY
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14346
 4   201 W. Liberty Street, Ste. 102
     Reno, Nevada 89501
 5   (775) 321-8451/Phone
     (775) 784-5369/Fax
 6   Kate_Berry@fd.org

 7   Attorney for JAVIER HERRERA-ARCIGA

 8
                                UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                            Case No. 3:17-cr-00013-HDM-WGC
12
                   Plaintiff,                             ORDER GRANTING
13                                                        STIPULATION TO CONTINUE
            v.
                                                          SENTENCING HEARING
14
     JAVIER HERRERA-ARCIGA,                               (FIFTH REQUEST)
15
                   Defendant.
16
17          IT IS HEREBY STIPULATED AND AGREED by and through RENE L.
18   VALLADARES, Federal Public Defender and KATE BERRY, Assistant Federal Public
19   Defender, counsel for JAVIER HERRERA-ARCIGA and NICHOLAS A. TRUTANICH,
20   United States Attorney, and ANDOLYN JOHNSON, Assistant United States Attorneys,
21   counsel for the UNITED STATES OF AMERICA, that the Sentencing hearing set for October
22   6, 2020, at 11:00 AM, be vacated and continued to February 11, 2021, at 10:00 AM.
23          The continuance is necessary for the following reasons:
24          1.     The defense requests this continuance for the Defendant, Mr. Herrera-Arciga,
25   and the government does not oppose.
26
        Case 3:17-cr-00013-HDM-WGC Document 45 Filed 09/14/20 Page 2 of 3




 1             2.    The additional time requested by this Stipulation is reasonable pursuant to
 2   Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause,
 3   change any time limits prescribed in this rule.”
 4             3.    Travel and personal exposure to others, especially indoors, continue to pose a
 5   serious health risk due to the current spike in COVID-19 cases within Nevada and neighboring
 6   states.
 7             4.    On June 23, 2020, the Chief Judge for the District of Nevada entered Temporary
 8   General Order 2020-09, which requires in-custody defendants to be tested for COVID-19, with
 9   the defendant’s consent, and quarantine for 14 days following the test’s administration, prior to
10   in-person hearings. The Court found that such testing will help protect against further exposure
11   before transport to the court.
12             5.    Because Mr. Herrera-Arciga is housed in NDOC custody, he will be quarantined
13   for an extended period of time first at NDOC and then at the Washoe County jail before court
14   and then again at both facilities following court. His transportation also increases his risk of
15   COVID-19 exposure.
16             6.    Mr. Herrera-Arciga is currently detained and agrees to the continuance. He is
17   not eligible for parole until 2026.
18             7.    This is the fifth request for continuance of the sentencing hearing.
19             DATED this 11th day of September, 2020.
20
21
          RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
22        Federal Public Defender                           United States Attorney

23    By:_/s/ Kate Berry_______________                 By:__/s/ Andolyn Johnson_____________
         KATE BERRY                                         ANDOLYN JOHNSON
24       Assistant Federal Public Defender                  Assistant United States Attorney
         Counsel for Javier Herrera-Arciga                  Counsel for United States
25
26

                                                        2
       Case 3:17-cr-00013-HDM-WGC Document 45 Filed 09/14/20 Page 3 of 3




 1                                           ORDER
 2         Based on the Stipulation of counsel, and good cause appearing,
 3         IT IS THEREFORE ORDERED that the Sentencing Hearing currently set for
 4   October 6, 2020, at 11:00 AM, be vacated and continued to February 11, 2021, at 10:00 AM
 5   before Judge Howard D. McKibben. IT IS SO ORDERED                                      .
 6         DATED this 14th day of September, 2020.
 7
 8
 9                                             _________________________________
10                                             UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                  3
